DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

    PNG
    media_image1.png
    279
    154
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.       Claims 1, 2, 5, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banerjee et al (WO 2013/036234)).

    PNG
    media_image2.png
    801
    716
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1012
    684
    media_image3.png
    Greyscale


                a battery storage part configured to store a battery power source that is rechargeable; 
               a power source connecting part configured to connect said electronic apparatus to an external power source; 
              a charging device configured to perform a charging process from said external power source to said battery power source by using connection of said power source connecting part to said external power source as a trigger; 
            a plurality of operation mechanisms configured to perform predetermined respective operations with electric power supplied from said battery power source; and 
         a CPU (for example processor 242 and memory 244 shown in Fig. 2; processor 522 and memory 520 in Fig. 5), 
            said CPU being configured to execute: 
                  an information acquisition process for acquiring capacity-related information corresponding to a charging capacity required for operation of said operating mechanisms (see paragraph [018] regarding device power profile 222 which can be included in the capacity loss module 226 in Fig. 2 or module 512 in Fig. 5); 
                  a voltage decision process for deciding a charge stop voltage in accordance with said capacity-related information acquired in said information acquisition process; and 

	See the disclosure in its entirety.

   As to claim 2, Banerjee et al teaches the  electronic apparatus according to claim 1, further comprising 
               a detection part configured to detect said capacity-related information, and 
             a first memory configured to accumulate said capacity-related information detected by said detection part as an operation history, wherein 
                  in said information acquisition process, said capacity-related information accumulated in the past in said first memory is acquired at the start of said charging process by said charging device, and wherein 
                  in said voltage decision process, said charge stop voltage corresponding to said capacity-related information in the past acquired in said information acquisition process is decided at the start of said charging process by said charging device.  

	See, for example, battery sensor module (530) and database (510) in Fig. 5; database (210) and sensor (248) in Fig.2. 

As to claim 5, Banerjee et al teaches the electronic apparatus according to claim 1, further comprising 
               a detection part configured to detect said capacity-related information, wherein 

                  in said voltage decision process, at the start of said charging process by said charging device, said charge stop voltage corresponding to said capacity-related information at said start acquired in said information acquisition process is decided.  
	See the disclosure in its entirety.

      As to claim 13, Banerjee et al teaches the electronic apparatus according to claim 1, wherein 
                said battery storage part is configured to store said battery power source that includes a lithium ion battery.

Claim Rejections - 35 USC § 103
6.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.      Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al.
            As to claim 7 it is submitted that to apply the teaching of Banerjee et al in a battery-operated thermal printer would have been obvious to one of ordinary skill in the art to extend the life of the battery.

Allowable Subject Matter
9.       Claims 3, 4, 6,  8, 9, 10, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10..       The following is a statement of reasons for the indication of allowable subject matter:  As to above-identified claims, Banerjee et al does not teach or suggest the limitations further recited in the claims.




11.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853